Citation Nr: 1736523	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  10-05 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability claimed as secondary to service-connected disabilities.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a rating in excess of 10 percent prior to April 29, 2014 for left knee status post meniscectomy with arthritis.

4.  Entitlement to a rating in excess of 10 percent prior to April 29, 2014 for left knee instability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Robert Chisolm, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 (left knee, right knee) and July 2014 (low back) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a November 2009 rating decision, the RO awarded a separate 10 percent rating for left knee instability, effective August 10, 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 (left knee, right knee) and July 2014 (low back) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a November 2009 rating decision, the RO awarded a separate 10 percent rating for left knee instability, effective August 10, 2009.  In June 2014, the Veteran was awarded a total disability rating based on convalescence for total left knee replacement, effective April 29, 2014.  Effective July 1, 2015, the temporary total disability rating ended and the left knee was assigned a 30 percent disability rating.  This 30 percent disability rating has not been contested; therefore, entitlement to a higher rating from July 1, 2015 is not on appeal.

In a December 2014 decision, the Board remanded the issues of service connection for a low back disability (for issuance of an SOC and this issue was later perfected), the rating for a left knee disability and TDIU.  This Board decision also reopened and denied service connection for a right knee disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), only insomuch as the Board denied service connection for a right knee disability on a secondary basis.  The Veteran did not appeal the denial of service connection for a right knee disability on a direct basis.  In July 2015, the Court vacated that Board's decision with respect to secondary service connection for a right knee disability and remanded the appeal to the Board for readjudication in compliance with a July 2015 Joint Motion for Partial Remand.  Then, in August 2015, the Board remanded the issue of service connection for a right knee disability secondary to service-connected disabilities. 

The Board notes that the Veteran submitted additional evidence since the issuance of the May 2016 and October 2016 supplemental statements of the case, with a waiver of AOJ review; to include medical literature and an independent medical review.

The issues of entitlement to a rating in excess of 10 percent prior to April 29, 2014 for left knee status post meniscectomy with arthritis, and in excess of 30 percent from July 1, 2015; entitlement to a rating in excess of 10 percent prior to April 29, 2014 for left knee instability; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's right knee disability is related to the service-connected left knee disability.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's back disability is related to the service-connected left knee disability.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for Veteran's right knee disability, as secondary to the service-connected left knee disability, are met.  	 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for establishing service connection for Veteran's back disability, as secondary to the service-connected left knee disability, are met.  38 U.S.C.A. 	 §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for his right knee and back disabilities because they are a result of his service-connected left knee disability.  For the reasons below, the Board finds that service connection for both disabilities is warranted. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 	 38 C.F.R. § 3.303 (a). "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where a veteran asserts that a present disability is secondary to a service-connected disability, the veteran must demonstrate the existence of (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.  38 C.F.R. § 3.310 (a); Wallin v. West, 11 Vet. App. 509 (1998).

The question for the Board is whether the Veteran's current diagnoses of right knee degenerative joint disease and degenerative disc disease of the lumbar spine are  caused or aggravated by service-connected left knee disability, status post meniscectomy with arthritis and instability.

Service treatment records are silent for any treatment, complaints or diagnoses of a right knee injury.  The February 1968 separation examination notes complaints of back pain.

The record consists of conflicting medical evidence regarding the etiology of the Veteran's right knee disability and back disability.  On an August 2008 VA examination of the left knee, the examiner noted that the Veteran was ambulating with a marked limp and was shifting his weight to the right in an effort to prevent intra-articular pressure to the left knee.  A June 2010 VA examiner opined that the Veteran's right knee osteoarthritis was less likely caused by or aggravated by his service-connected left knee disability.  She further opined that the Veteran's long history of severe obesity probably contributed the most to his degenerative joint disease of both knees.  In July 2014, a VA examiner provided a negative nexus opinion for the right knee disability and the back disability.  She noted that factors that increase the risk of osteoarthritis include older age, sex, bone deformities, joint injuries, obesity, certain occupations, and having other diseases such as diabetes, underactive thyroid, gout or Paget's disease of the bone.  In November 2015 and July 2016, the same July 2014 VA examiner opined that the Veteran's right knee disability was not caused or aggravated by his left knee disability or diabetes.  She determined that obesity contributed the most to the Veteran's degenerative joint disease.  In her July 2016 opinion, the determined that the Veteran's back disability was not related to service because the Veteran's low back pain associated with the left knee injury dissipated and his present low back pain was secondary to degenerative changes involving the lumbar spine.

Supporting the Veteran's right knee claim is an April 2014 private chiropractor opinion stated that because of the Veteran's left knee injury, the musculoskeletal structures of the low back need to work harder and the pelvic structure becomes unlevel or unbalanced thereby causing back pain and instability.  He further opined that the right knee compensations result in strain in the right knee.  Additionally, in March 2017, private orthopedist submitted a positive opinion regarding the etiology of the right knee disability.  He determined that the right knee was damaged when his left knee gave way, which caused the ACL tear in his right knee.  He further determined that the Veteran favored the damage right knee to avoid putting weight on his service-connected left knee, which aggravated the Veteran's right knee beyond the course of its natural progression.  He explained that favoring a normal knee joint would not cause the normal knee to undergo accelerated degenerative changes; however, because the Veteran's left knee was damaged when his left knee gave way, favoring this right knee over his service-connected left knee caused accelerated degenerative changes.

Regarding the back, the March 2017 private orthopedist opined that the Veteran's back disability.  In support of his opinion, he cited to a medical research article written by an orthopedist, which states that degenerative disc disease of the lumbosacral spine is either caused by an injury to the back or develops as a result of injury to an extremity that in turn results in limp during walking.  The orthopedist noted that the Veteran did not have an injury to the back.  

In weighing the respective medical opinions, the Board finds that the evidence is in equipoise.  The opinions all reflect familiarity with the entire record and include citation to supporting factual data.  Further, the July 2014 VA opinion and March 2017 private opinion both include citation to medical literature and indicate a review of the conflicting evidence of record.  Considered together, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's current right knee disability and back disability are secondary to his service-connected left knee disability.  Thus, service connection for a right knee disability and back disability, on a secondary basis, is warranted.


ORDER

Service connection for a right knee disability is granted.

Service connection for a back disability is granted.
 
REMAND

In December 2014, the Board remanded the left knee claim to obtain an opinion regarding the likely severity of the Veteran's left knee disability prior to his April 2014 total knee replacement.  Although an opinion was obtained in July 2016, this opinion did not provide the requested opinion.  Additionally, as the examiner states that "just prior to his total knee replacement" in April 2014, "there is no objective clinical evidence of a significant functional impairment an then provides a negative opinion regarding TDIU, it appears that the examiner only opined as to the functional impairment caused by the service-connected left knee disability prior to the April 2014 total knee replacement.  Further, the examiner did not discuss the impact the left knee disability has on the Veteran's ability to engage in substantially gainful employment consistent with his education and training.  

In light of the remand, updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the record.

2.  Thereafter, arrange for a medical opinion by an appropriate provider to review the record and opine regarding the likely severity of the Veteran's left knee disability prior to his April 2014 total knee replacement.  The opinion provider should specifically consider the Veteran's statements regarding his continued knee instability and giving way.  

The opinion provider should also offer an opinion as to the functional impairment caused by the Veteran's left knee disability throughout the period on appeal, and specifically discuss the impact the disability has on the Veteran's ability to engage in substantially gainful employment, consistent with his education and training.

The opinion provider must discuss the March 2017 private orthopedist opinion regarding the left knee disability and its functional impairment. 

A complete rationale for all opinions should be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Then review the record and readjudicate the claim for an increased rating for left knee disability, to include consideration of TDIU.  If the claims on appeal remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


